


Exhibit 10.2




AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 15,
2015 (this “Amendment”), is entered into by and among:
(a)    SUPERIOR COMMERCE LLC, a Delaware limited liability company (the
“Seller”) ,
(b)    SCP DISTRIBUTORS LLC, a Delaware limited liability company (the
“Servicer”), and
(c)    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as agent for the
Victory Group (the “Victory Group Co-Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent for the Wells Group (the “Wells Group Co-Agent”, and
together with the Victory Group Co-Agent, the “Co-Agents”).
Capitalized terms used and not otherwise defined herein shall have the meanings
thereto in that certain Receivables Purchase Agreement, dated as of October 11,
2013 (as amended or otherwise modified from time to time, the “Receivables
Purchase Agreement”).
PRELIMINARY STATEMENT
The parties wish to amend the Receivables Purchase Agreement as hereinafter
provided.
In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments. On the terms and subject to the conditions set forth in this
Amendment, the parties hereto agree as follows:


1.1The definitions of the following terms set forth in Exhibit I to the
Receivables Purchase Agreement are hereby amended and restated in their entirety
to read, respectively, as set forth below:


“Facility Limit” means, for each month (or, in the case of October 2015, portion
of a month) beginning on or after October 15, 2015, (a) the amount specified in
the second column of the table below (the “Base Facility Limit”), plus (b) the
amount (if any) specified in the third column below (the “Seasonal Facility
Limit”); provided, however, that the Facility Limit may be increased up to an
amount to be determined by agreement of Seller and the Co-Agents, so long as no
Amortization Event or Potential Amortization Event exists and is continuing (it
being understood that the Commitments associated with any increase in the
Facility Limit may be provided by existing Purchasers and/or new Purchasers):

1

--------------------------------------------------------------------------------






Month
(beginning on or after
October 1, 2015)*




Base
Facility Limit




Seasonal
Facility Limit
Facility Limit
October
$85,000,000
n/a
$85,000,000
November
$75,000,000
n/a
$75,000,000
December
$55,000,000
n/a
$55,000,000
January
$65,000,000
n/a
$65,000,000
February
$75,000,000
n/a
$75,000,000
March
$80,000,000
$40,000,000
$120,000,000
April
$120,000,000
$40,000,000
$160,000,000
May
$160,000,000
$40,000,000
$200,000,000
June
$160,000,000
$40,000,000
$200,000,000
July
$130,000,000
$40,000,000
$170,000,000
August
$135,000,000
n/a
$135,000,000
September
$110,000,000
n/a
$110,000,000

*Nothing in this table shall be deemed to imply that any Commitment or the
Facility Limit extends beyond the Facility Termination Date.


“Facility Termination Date” means the earlier of (i) October 16, 2017, and (ii)
the Amortization Date.
“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes; provided, however, that if, on any day, such one-month Eurodollar Rate
for U.S. dollar deposits is reported to be a less than 0%, for purposes of the
Transaction Documents, the “LIBOR Market Index Rate” shall be deemed to be 0%
for such day.
1.2Schedule A to the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule A to this Amendment.


2.Effect of Amendment. Except as specifically amended hereby, the Receivables
Purchase Agreement and all exhibits and schedules attached thereto shall remain
unaltered and in full force and effect.


3.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties to the Receivables Purchase Agreement, whether or not
they are parties hereto, and their successors and permitted assigns.


4.Effectiveness. Effectiveness of this Amendment is subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:
(a)The Administrative Agent shall have received counterparts hereof, duly
executed by each of the parties hereto;

2

--------------------------------------------------------------------------------






(b)The Administrative Agent shall have received counterparts of an amendment fee
letter, dated as of the date hereof, duly executed by each of the Co-Agents and
the Seller, and each of the Co-Agents shall have received payment of the
amendment fee specified therein in immediately available funds; and


(c)Each of the representations and warranties contained in Article III of the
Receivables Purchase Agreement is true and correct in all material respects on
and as of the date hereof as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case each of such representations and warranties is true and correct in
all material respects as of such earlier date; provided that the materiality
threshold in this clause (c) shall not be applicable to any representation or
warranty which itself contains a materiality threshold.


5.Miscellaneous.


5.1CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).


5.2CONSENT TO JURISDICTION. EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY OF THE AGENTS OR THE PURCHASERS TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY OF THE
AGENTS OR THE PURCHASERS OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.


5.3WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT.

3

--------------------------------------------------------------------------------






5.4Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail message attaching a “PDF” or other image of a signed signature
page shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


<Balance of Page Intentionally Left Blank>

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
SUPERIOR COMMERCE LLC, as Seller


By: /s/ Steven Cassanova
Name: Steven Cassanova
Title: Treasurer
 
SCP DISTRIBUTORS LLC, as Servicer
 


By: /s/ Melanie Housey Hart
Name: Melanie Housey Hart
Title: Assistant Secretary/Chief Accounting Officer
 





[Additional Signatures to Follow]

5

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Group
Co-Agent


By: /s/ Christopher Pohl
Name: Christopher Pohl
Title: Managing Director
 



[Additional Signatures to Follow]

6

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Wells Group Co-Agent


By: /s/ William P Rutkowski
Name: William P. Rutkowski
Title: Vice President
 



[End of Signatures]









7